Citation Nr: 0933876	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-24 084	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to education benefits under the Montgomery GI 
Bill-Selected Reserves.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The claimant performed active duty for training and inactive 
duty training at various dates.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2005-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that in pertinent part denied entitlement to 
education benefits under the Montgomery GI Bill-Selected 
Reserves.


FINDING OF FACT

In December 2006, prior to any Board decision on this matter, 
the claimant notified VA in writing that he desired to 
withdraw his pending appeal for Chapter 30 VA education 
benefits.


CONCLUSION OF LAW

Because the claimant has withdrawn his appeal, the Board 
lacks jurisdiction to adjudicate the merits of his claims.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.204 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

When the Board concludes that a claim has either been 
withdrawn or abandoned, it must provide an adequate statement 
of reasons or bases for its conclusion.  Verdon v. Brown, 
8 Vet. App. 529 (1996).  

In December 2006, the claimant notified VA in writing that he 
desired to withdraw the appeal for education benefits.  No 
Board decision has been issued.  Because no specific error of 
fact or law is alleged, the requirements for dismissal have 
been met.  38 U.S.C.A. § 7105 (d) (5) (West 2002); 38 C.F.R. 
§ 20.204 (2008).  This appeal has become moot by virtue of 
the withdrawal of the claim.










ORDER

The appeal is dismissed.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


